Citation Nr: 0827259	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-17 577A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to March 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss, including a 
sensorineural hearing loss, was not manifested until many 
years after service and it is not causally related to 
service.  

2.  The veteran's tinnitus was not manifested until many 
years after service and it is not causally related to 
service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by active military service and a sensorineural 
hearing loss may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide.  

In May and December 2004, the agency of original jurisdiction 
(AOJ) sent letters to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
for the claims of service connection for hearing loss and 
tinnitus, respectively.  Although the letters did not provide 
notice of the effective date and disability rating 
regulations, because service connection has been denied, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure-to-notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records.  Consequently, 
the Board finds that the claims are ready for adjudication.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as sensorineural 
hearing loss, when manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

The veteran contends that he has a bilateral hearing loss and 
tinnitus as the result of acoustic trauma he encountered 
while stationed aboard the battleship U.S.S. Iowa.  The 
veteran's DD-214 indicates that he did serve aboard the 
U.S.S. Iowa during wartime and that his service duty was 
storekeeper.  

Service treatment records do not report any history of or 
treatment for hearing loss or tinnitus, and the March 1946 
separation examination reports that the veteran scored 15/15 
bilaterally on the whispered voice test.  The United States 
Court of Veterans Appeals (Court) has established that 15/15 
is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

August 1953 VA medical records report the veteran's two-week 
history of dizziness, ear ache, tinnitus, sore throat, and 
fever.  The veteran reported that he had been taking 
penicillin during this time, and physical examination 
revealed normal ear drums and a "somewhat red" throat which 
indicated subsiding pharyngitis and tonsillitis.  A 
subsequent October 1953 VA medical record indicates that the 
veteran's "sole trouble" was slight sore throat and slight 
acute pharyngitis; he denied tinnitus and deafness.  The 
veteran was diagnosed with acute pharyngitis.  

A March 2004 VA treatment record reports the veteran's 
history of decreased hearing.  The veteran was subsequently 
diagnosed with hearing loss and tinnitus in July 2004.  See 
July 2004 VA treatment record.  The record reports the 
veteran's history of military noise exposure, and the 
examiner stated that the hearing loss was more likely than 
not the result of the veteran's military noise exposure, 
complicated by age.  The examiner stated that he was unable 
to match tinnitus.  Private physicians have also submitted 
their opinions that the veteran's hearing loss was "a 
consequence of", "related to", and "exacerbated by" the 
in-service noise exposure and that the tinnitus is secondary 
to the hearing loss.  See Baul statement; DiMarco statement; 
and February 2005 Cohen treatment record.  

Although the evidence includes the foregoing positive nexus 
statements, the Board finds that service connection is not 
warranted based on the evidence of record.  Review of the 
opinions indicates that the opinions are all based solely on 
the veteran's history of noise exposure in service; the 
records suggest that none of the opining physicians conducted 
any review of the evidence of record.  In this case, review 
of the record establishes that the veteran had normal hearing 
at separation and no history of hearing loss or chronic 
tinnitus until 2004, approximately 58 years after separation 
from service.  The Board notes that an October 1953 record 
does report a history of tinnitus.  The October 1953 medical 
records indicate that the tinnitus was an acute and 
transitory symptom secondary to acute pharyngitis rather than 
a chronic condition, however; the 2004 VA treatment records 
report the initial evidence of chronic tinnitus.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, even if the Board conceded in-service 
acoustic trauma, based on the normal hearing at separation, 
the length of time between separation and the initial 
manifestation of chronic hearing loss and tinnitus, and the 
lack of review of the record by the opining physicians, the 
evidence for the veteran's claim, namely the positive nexus 
opinions, is outweighed by the countervailing evidence.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  



ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus is denied.




____________________________________________
Clifford R. Olson
Acting Veterans Law Judge, Board of Veterans' Appeals  






 Department of Veterans Affairs


